Citation Nr: 1537659	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-08 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was before the Board in June 2014, when it was remanded for further evidentiary development.  

Regarding service connection for a cervical spine and bilateral shoulder disabilities, the prior remand requested a VA examination with an opinion as to whether it was at least as likely as not that any such disability was related to the Veteran's period of active service.  The examiner was also requested to discuss any lay assertions of an in-service injury in rendering an opinion.

The Veteran was thereafter afforded a VA examination in July 2014.  There, the examiner opined that it was less likely than not that any neck or shoulder disability was related to service.  As rationale, the examiner explained that there was no objective evidence in the Veteran's service treatment records (STRs) documenting any medical conditions that might be related to the current neck and bilateral shoulder diagnoses.

This opinion is inadequate for several reasons.  First, the mere absence of evidence of diagnosed disabilities in the Veteran's STRs, alone, is an insufficient basis upon which to conclude that a current disability is not related to service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Indeed, the Veteran has reported injuring his neck and shoulders during an in-service football game.  See January 2010 VA Examination Report.  Second, similarly, the examiner did not discuss the Veteran's lay assertions of an in-service injury, as required by the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is also evidence of neck and shoulder pain in the Veteran's STRs.  See March 1978 Service Treatment Record; February 1978 Chronological Record of Medical Care.

Regarding service connection for bilateral hearing loss, the prior remand requested a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  In rendering an opinion, the examiner was requested to comment of the Veteran's hearing acuity shift at the 4,000 decibel range at separation.

The Veteran was afforded a VA examination in July 2014.  There, the Veteran's hearing could not be tested.  The examiner stated that the Veteran was very unreliable and inconsistent with test responses.  The examiner further explained that that there were too many false positive responses for pure tone and speech discrimination testing.  Nonetheless, an addendum opinion was rendered in July 2015.  In that opinion, it was concluded that it was less likely than not that bilateral hearing loss was related to service.  As rationale, the examiner noted there was an inability to obtain hearing thresholds in either ear due to the Veteran's apparent malingering.  The examiner also noted a low probability of noise exposure due to his in-service duties as a telegraphic typewriter operator for five months.  The examiner also noted that the reported threshold shift in the left ear, see June 2014 Board Remand, did not really exist.  The examiner stated that the Bekesy print out (as opposed to the separation examination report) shows hearing thresholds at five decibels in each ear at 4,000 Hertz.  Thus, the examiner concluded that hearing was normal at entrance and separation and there was no significant in-service hearing threshold shift.

The July 2015 addendum opinion is inadequate.  A review of the Veteran's service treatment records reveals only one Bekesy audiogram printout, which is from December 1977, not from separation.  Those results were recorded in the Veteran's December 1977 entrance Report of Medical Evaluation.  It appears that the examiner wrongly interpreted the December 1977 Bekesy audiogram printout as being taken at the time of separation, not entrance.  Given that the examiner did not discuss the apparent threshold shift at the 4,000 decibel range at separation, as required by the June 2014 remand, the matter must be remanded to ensure compliance with those remand directives.  See Stegall, 11 Vet. App. 268.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall, 11 Vet. App. 268.  Given the above inadequacies, the Board is required to remand these matters to ensure compliance with its June 2014 remand directives.

As the matter is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records dated since January 2015.

2. Return the claims file to the July 2014 VA examiner (or another qualified examiner, if unavailable) to provide an addendum opinion.  The claims file must be made available to the examiner for review in conjunction with the examination. 

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right shoulder, left shoulder, and/or neck disability had its onset during the Veteran's period of active service, or is otherwise related to active service.  In providing a rationale, the examiner must not solely rely on the fact that the Veteran's service treatment records were negative at the time of separation from service.  

Additionally, the examiner must comment on the Veteran's assertion that he injured his neck and shoulders during an in-service football game.  See January 2010 VA Examination Report.  The examiner must also comment on the Veteran's complaints of sore muscles along the back of his neck and shoulders during service.  See March 1978 Service Treatment Record; February 1978 Chronological Record of Medical Care. 

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing loss.  The claims file must be made available to the examiner for review in conjunction with the examination.  If the examiner is unable to obtain valid hearing testing results, s/he should explain why it is believed that those results are not valid.

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is related to active service.  In providing a rationale, the examiner must not solely rely on the fact that the Veteran did not possess bilateral hearing loss for VA purposes at the time of his separation from service.  Additionally, the examiner must comment on the apparent threshold shift at 4,000 Hertz from entrance to separation during active duty.  See June 1978 Separation Report of Medical Examination; December 1977 Entrance Report of Medical Examination.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Then after taking any additional development deemed necessary by the record, readjudicate the claim, and if the benefits sought on appeal remain denied, issue a supplemental statement of the case.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

